DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 28, 29 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the physiological data is compared to the reference waveform data. Is the physiological data compared to all the reference waveforms at once or compared to each reference waveform individually. Is the “waveform data” also the cardiovascular data or something else? Is “the pre-existing model” the same or different from the “a model” recited previously? Is “the CRI value of the patient” the same as the set of CRI parameters or a different parameter? Which model does “the model” recited in relation to the second CRI set refer back to? The claim recites “a CRI model” in the last lines but it is unclear what model this is? Is it the pre-existing model or the other model or ratio that defines the CRI?
Claims 1, 6, 28 and 29 recites the limitation "the pre-existing model" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 6, 28 and 29 recites the limitation "the CRI value of the patient" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claim recites “wherein CRI is determined” which CRI is this referring to? The set of CRI values or the reference waveforms. 
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the CRI values are summed. How does summing the various CRI values create a set?
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear how the electrooculogram, a transcutaneous glucometer and the electrolyte sensor provide cardiovascular data.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the 
Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what “the pre-existing CRI model” is referring to. Are the physiological states or data sets determined in claims 21-24 the same or different than the reference waveforms recited in claim 6?
Claims 21-22 recite the limitation "the pre-existing CRI model" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Response to Arguments
Applicant’s arguments, filed 2/3/21, with respect to the 35 USC 112 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments against the 112b rejection of claims 1-29, Examiner respectfully disagrees. It is still not clear how the physiological data is compared to the reference waveforms to determine the CRI. 
Regarding Applicant’s arguments against the 112b rejection of claim 14, Examiner respectfully disagrees.  It is unclear which CRI value is being referred to in the claim now. 
Regarding Applicant’s arguments against the 112b rejection of claim 16, Examiner respectfully disagrees. Now it is unclear how the summation results in a set of CRI values.


Conclusion
Claims 14-16 do not have prior art rejections. The art of record does not disclose the CRI formula or the waveform comparisons for determination of the CRI as it is claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CATINA/Examiner, Art Unit 3791             

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793